Citation Nr: 0500892	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-26 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right shin splints.

2.  Entitlement to service connection for low back pain.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

K. S. Knight, Counsel




INTRODUCTION

The veteran served on active duty from August 1992 to August 
1996 and from August 1999 to September 2000.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a statement signed in October 2003, the veteran withdrew 
his prior request for a hearing before a Veterans Law Judge.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  No competent medical evidence has been submitted linking 
right shin splints to the veteran's period of active service 
or any incident therein.

3.  No competent medical evidence has been submitted linking 
low back pain 
to the veteran's period of active service or any incident 
therein.  


CONCLUSIONS OF LAW

1.  The veteran's right shin splints were neither incurred in 
nor aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

2.  The veteran's low back pain was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim, or something to the effect that the 
claimant should "give us everything you've got 
pertaining to your claim(s)."  38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).

Under the VCAA, VA has a duty to notify a claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this case, the Board finds that VA provided 
the appellant with the necessary information on two different 
occasions.  

In a July 2002 letter, the RO notified the appellant of the 
information and evidence needed to establish entitlement for 
service-connected compensation benefits.  Again, in an April 
2004 letter, the RO notified the appellant of the information 
and evidence needed to substantiate his claims of service 
connection for right shin splints and for low back pain.  The 
Statement of the Case (SOC) dated in August 2003 specifically 
included the applicable provisions of the VCAA.  In addition, 
the RO specifically requested that the veteran identify any 
additional information or evidence in support of his claim.  

The VCAA information provided to the appellant was sent prior 
to the initial rating decision denying the claims.  The 
initial rating decision was issued in May 2003.  The first 
VCAA notification letter was sent to the appellant in July 
2002.  Thus, the timing of VA's notification actions complies 
with the express requirements of the law as interpreted by 
the Court in Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
The Board finds, therefore, that there is no defect with 
respect to the VCAA notice requirements in this case.  

The information provided to the appellant met the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial error to the appellant.  

In addition to the notification duties discussed above, VA 
also has a duty under the VCAA to assist claimants in 
obtaining the evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the RO has obtained the veteran's service 
medical records.  There is no indication of unobtained 
evidence that might aid the appellant's claims or that might 
be pertinent to the bases of the denial of these claims.  
Thus, the Board finds that VA's duty to assist the appellant 
in obtaining relevant records has been satisfied.  38 C.F.R. 
§ 3.159(c)(1) (2004).

The duty to assist under the VCAA also includes obtaining a 
VA medical opinion when such is necessary to make a decision 
on the claim.  38 C.F.R. § 3.159(c)(4) (2004).  In this case, 
VA medical opinions dated in October 2003 specifically 
addressing the issues on appeal are associated with the 
record.  Thus, VA has also complied with this provision of 
the VCAA.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant under the VCAA have been fulfilled.  

Analysis

Law and Regulations:  A veteran is entitled to service 
connection for disability resulting from disease or injury 
coincident with active service, or if preexisting such 
service, was aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.306(a) (2004).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).

Further, if a service-connected disability aggravates a 
nonservice-connected disability, service connection may be 
granted for increment in severity of the nonservice-connected 
disability attributable to service-connected disability.  The 
term "disability" refers to impairment of earning capacity, 
in that such definition mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  

With respect to the veteran's service connection claim for 
right shin splints, he contends that his right shin splints 
have caused him great pain since service, with greater 
symptomatology on the right side.  During the veteran's 
period of service, medical records dated in November and 
December 1999 reflect complaints of left shin splints; a 
diagnosis of shin splints is noted.  No other service records 
indicate complaints of or treatment for shin splints.  

The veteran filed his service connection claim in May 2002.  
In a report from a VA examination dated in November 2002, the 
examiner noted the veteran's history of a right anterior 
cruciate ligament tear during service and subsequent surgery.  
No disability manifested in the shins is indicated in the 
examination report.  

In the report from a VA examination dated in April 2003, the 
examiner noted the veteran's history of right anterior 
cruciate ligament repair and the current symptoms and 
complaints.  There is no indication of any shin splints or a 
history of shin splints noted in this report.  

In the report from the VA examination dated in October 2003, 
the examiner recited the veteran's history of right knee 
surgery and noted the relevant symptoms.  Also noted is the 
veteran's report of sporadic pain in the shins.  The examiner 
noted that during service, the veteran was seen for shin 
splints and the records indicated that a bone scan was 
ordered.  The examiner noted no current diagnosis associated 
with shin splints, but concluded that given that the 
veteran's problems with shin splints predated his right knee 
injury, it was unlikely that the right knee disability was a 
direct cause of the veteran's problems with shin splints.  

Although the shin splints, in fact, did not appear to predate 
the right knee injury in service, there is no indication 
whatsoever of record that any current disability associated 
with shin splints relates to the veteran's period of service.  
The one-time occurrence of shin splints in service was acute 
in nature, in that there was no indication of residual 
disability.  Moreover, there have been no reports of shin 
splints since service other than notations referencing the 
inservice occurrence.  To the extent that the veteran 
currently experiences any disability manifested by shin 
splints, there is no medical evidence of record to link his 
shin splints to his period of service, to include to his 
service-connected right knee disability.  Examination 
reports, other than the October 2003 report, contain no 
mention or evidence of shin splints, or even complaints of 
symptoms related to shin splints.  

Service connection for shin splints is not warranted under 
these circumstances.  There is no evidence to link any 
current disability with his period of service, and no medical 
opinion or evidence otherwise that suggests current 
disability of the shins attributable to his service-connected 
right knee.  There simply is no medical evidence to support 
that his service-connected right knee disability aggravates a 
disability manifested by shin splints so as to warrant 
service connection on this basis.  See Allen v. Brown, 7 Vet. 
App. at 439.  Therefore, service connection for shin splints 
must be denied.  38 C.F.R. §§ 3.303, 3.310(a).  

With respect to the veteran's service connection claim for 
low back pain, to include as secondary to his service-
connected right knee disability, the Board notes that in 
August 1994, the service medical records disclose that the 
veteran incurred right medial collateral ligament strain.  In 
January 1995, the veteran underwent a right anterior cruciate 
ligament reconstruction.  In a service medical record dated 
in September 1995, the veteran reported that he had injured 
his back while lifting.  A diagnosis of "possibly muscle 
strain" is noted.  In a "Master Problem List," under the 
category of "temporary (minor) problems," it is noted that 
the veteran had low back pain in September 1995.  There are 
no further notations regarding any low back disability in 
service.  

In the VA examination report dated in November 2002, nothing 
with respect to the low back is noted.  In the report from a 
VA examination conducted in April 2003, the veteran's history 
of right knee anterior cruciate ligament repair is noted.  
The examiner indicated that the veteran walked unaided, had 
an essentially normal gait without unusual shoe wear pattern, 
that his leg lengths were equal, and that there was no 
ankylosis.  No observations or complaints were made 
concerning the veteran's low back.   

In the report from the VA examination conducted in October 
2003, the veteran reported that his low back pain occurred 
sporadically.  The examiner noted that the veteran had a 
history of right knee injury with subsequent development of 
degenerative joint disease that resulted in a somewhat 
awkward gait.  The veteran was reported to walk unaided, 
without a brace, but had to stop at about 300 yards due to 
pain in the right knee.  The examiner also noted no specific 
trauma to the low back.  Also reported is no abnormality of 
the spine and x-ray studies produced no evidence of disc 
disease or arthropathy.  The veteran was diagnosed as having 
musculoskeletal low back pain with no history in service.  
The examiner opined that there was a "slight chance" that 
the veteran's low back pain could be caused by an imbalance 
in his walking due to the prior right knee injury; but the 
"connection is speculative at best."  

With respect to the examiner's remarks as noted above, 
medical possibilities and unsupported medical opinions carry 
negligible probative weight.  Medical evidence which merely 
indicates that the alleged disorder "may or may not" exist 
or "may or may not" be related, is too speculative in 
nature to establish the presence of the claimed disorder or 
the relationship thereto.  Therefore, the statement rendered 
by the examiner to the effect that there was a "slight 
chance" that the veteran's low back pain is caused by his 
service-connected right knee, is not sufficient to establish 
entitlement to service connection on this basis.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

In light of the above, service connection for low back pain 
is not warranted.  The temporary incident of low back pain in 
service did not result in residual low back disability.  
Since separation from service, there has been no medical 
evidence to support disability manifested by low back pain so 
as to warrant service connection.  There is nothing in the 
record to show current low back pain attributable to the 
veteran's period of service, to include as due to his 
service-connected right knee.  38 C.F.R. §§ 3.303, 3.310.  

The Board further notes that the veteran's own opinion and 
statements that his right shin splints and low back pain 
began in service or developed secondary to his service-
connected right knee are not competent evidence in this case.  
While a layperson is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a layperson is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  There is no 
evidence of record indicating that the veteran has 
specialized medical training so as to be competent to render 
a medical opinion concerning a relationship between his shin 
splints and service or his low back pain and service.  

Thus, the preponderance of such evidence is against 
entitlement to service connection for right shin splints and 
for low back pain.  It follows that there is not such a state 
of equipoise of the positive evidence with the negative 
evidence to otherwise warrant a favorable decision.  See 
38 U.S.C.A. § 5107(b).  The veteran's service connection 
claims, therefore, are denied.  


ORDER

Service connection for right shin splints is denied.  

Service connection for low back pain is denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


